Fourth Court of Appeals
                               San Antonio, Texas
                                    December 7, 2020

                                   No. 04-20-00538-CV

         LAKEWOOD HAVEN LLC and William Hutchinson d/b/a Komfort Haus,
                              Appellants

                                            v.

                                    Mary R. SASTRI,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-08611
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

       Appellant’s brief was originally due on December 7, 2020. On December 4, 2020,
appellant filed an unopposed motion requesting a ten-day extension of time. The motion is
GRANTED and appellant’s brief is due no later than December 16, 2020.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court